With regards to claims 1 and 7, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  the latching abutment is formed integrally with a region of the frequency tuning screw excluding the latching abutment. With regards to claim 2, 3 and 8, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on an outer end of the resilient protrusion is configured to be pressed by the cover so that the resilient protrusion is elastically deformed. With regards to claims 4 and 9, the prior art of record does not disclose or fairy teach a resilient fixing member configured to be caught in the screw hole of the cover on the latching abutment and latched between the frequency tuning screw and the latching abutment, to be annular and planar in shape having a hollow portion, to be generally tapered in cross section with an upper outer diameter narrowing into a lower inner diameter toward the hollow portion, and to have a predetermined spring force. With regards to claims 5, 6, 11 and 12 the prior art of record does not disclose or fairy teach the cover being formed around the screw hole at least partially with a resilient fixing member having a predetermined spring force and attached to the cover, and wherein the resilient fixing member is formed at least partially with a resilient protrusion configured to protrude downwardly and obliquely inwardly of the screw hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 May 8, 2021
/K.E.G/            Examiner, Art Unit 2843 

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843